Title: From Thomas Jefferson to the House of Representatives, 31 March 1802
From: Jefferson, Thomas
To: the House of Representatives


            Gentlemen of the House of Representatives.
            According to the desire expressed in your resolution of the 23d. instant, I now transmit a report of the Secretary of State, with the letters it refers to, shewing the proceedings which have taken place under the resolution of Congress of the 16th. of April 1800. the term prescribed for the execution of the resolution having elapsed before the person appointed had set out on the service, I did not deem it justifiable to commence a course of expenditure after the expiration of the resolution authorising it. the correspondence which has taken place, having regard to dates, will place this subject properly under the view of the House of Representatives.
            Th: Jefferson
              Mar. 31. 1802.
          